 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                           IN THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   MICHELLE DIANE JOHNSTON,                        )
                                                     )
                                                     )
 8                         Plaintiff,                ) Civil No. 2:17-CV-01359-RSM
                                                     )
 9          v.                                       )
                                                     ) ORDER
     NANCY A. BERRYHILL, Deputy                      )
10                                                   )
     Commissioner of Social Security for             )
11   Operations,                                     )
                                                     )
12                                                   )
                                                     )
                           Defendant.
13

14
            THIS MATTER having been brought before this Court upon the parties’ Stipulated
15
     Motion for Equal Access to Justice Act attorneys’ fees and costs, and the Court having fully
16
     considered this matter:
17
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Stipulated Motion
18
     for EAJA attorney fees is Granted and Plaintiff is awarded attorneys’ fees in the amount of
19
     $8,478.66 and reimbursement of expenses in the amount of $33.70 for a total of $8,512.36
20
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, subject to any offset as described
21
     in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Plaintiff is also awarded $19.10 in costs under 28
22
     U.S.C. § 1920.
23
                                                                              ROBEY NAMBA, P.S.
24                                                                                 1414 F Street
                                                                              Bellingham, WA 98225
                                                                              Phone: (360) 676-2548
                                                                               Fax: (360) 647-7838
     ORDER - 1
 1          The check(s) shall be mailed to Plaintiff’s attorney’s office: Robey Namba, P.S., 1414 F
 2   Street, Bellingham, WA 98225. If it is determined that Plaintiff’s EAJA fees are not subject to
 3   any offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA
 4   fees shall be made payable to Robey Namba, P.S., based upon Plaintiff’s assignment of these
 5   amounts to Plaintiff’s attorney.
 6          DATED this 25 day of March 2019.
 7

 8

 9                                        A
                                          RICARDO S. MARTINEZ
10                                        CHIEF UNITED STATES DISTRICT JUDGE

11

12
     Presented By:
13
            s/ David A. Namba
            David A. Namba, WSBA #29346
14
            Attorney for Plaintiff
15

16
            RESPECTFULLY SUBMITTED on March 22, 2019.
17
                                                  ROBEY NAMBA, P.S.
18
                                                  s/ David A. Namba
19
                                                  David A. Namba, WSBA #29346
                                                  Attorney for Plaintiff
20
                                                  Robey Namba, P.S.
                                                  1414 F Street
21
                                                  Bellingham, WA 98225
                                                  Telephone: 360.676.2548
22
                                                  Fax: 360.647.7838
                                                  E-mail: mail@robeynambalaw.com
23
                                                                             ROBEY NAMBA, P.S.
24                                                                                1414 F Street
                                                                             Bellingham, WA 98225
                                                                             Phone: (360) 676-2548
                                                                              Fax: (360) 647-7838
     ORDER - 2
